     Case: 1:18-cv-05035 Document #: 15 Filed: 01/31/19 Page 1 of 1 PageID #:93
                                                                                             t5

                              NITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION




                                                    )
UNITED STATES SECURITIES                            )
AND EXCHANGE COMMISSION,                            )       Case No. 1:18-cv-05035
                                                    )
                Plaintiff,                          )       Judge: Charles R. Norgle, Sr.
                                                    )
                              v.                    )       Magistrate Judge: Jeffrey Cole
                                                    )
MATTHEW BRUNSTRUM                                   )
                                                    )
         and                                        )
                                                    )
SUSAN BRUNSTRUM,                                    )
                                                    )
                Defendants.                         )
                                                    )

                                            ORDER

         Plaintiff U. S. Securities and Exchange Commission's (the "SEC") motion to dismiss its

claim for a civil penalty against Matthew C. Brunstrum is granted.

Dated:   _m_*,46(1

                                             Honorable Charles R. Norgle
                                             United States District Judge
